Jackson, C. J.
Where a laborer made the following general waiver in a note, viz: “And I hereby contract and expressly waive the exemption of my wages or salary from the process of garnishment under the laws of Georgia,-or the exemption of my daily, weekly, monthly -or yearly wages or salary from the operation of the garnishment law, in case this note is not paid promptly at maturity,” such waiver was not binding on him and was void. 59 Ga., 837.
John V. Edge; B. C. Grigg; R. M. Holley, for plaintiff in error.
Thomas W. Latham ; C. D. Camp, for defendant.
(a) Section 10 of the Code does not apply.to such general waivers ' as to garnishment of wages. Whether a special waiver of the exemption as to certain employment and for a certain time, by specific orders-on employers containing such specific waiver, would be good, is not decided.
Judgment reversed.